         Case 4:20-mj-00484-N/A-EJM Document 11 Filed 08/07/20 Page 1 of 2



1    NELSON-MELBY LAW
     P. O. Box 2588
2    141 S. 6th Ave.
     Tucson, Arizona 85702
3    Telephone: 520-288-4688
     E-mail: nelsonmelbylaw@gmail.com
     GUENEVERE NELSON-MELBY, AZBAR #024745
4    Guenevere Nelson-Melby, Attorney for Defendant

5
                               IN THE UNITED STATES DISTRICT COURT
6
                                   FOR THE DISTRICT OF ARIZONA
7
        United States Of America,                          Case No: 20-mj-00484-EJM
8
                  Plaintiff,
                                                           MOTION TO MODIFY CONDITIONS
9                                                          OF RELEASE TO ALLOW
        v.
                                                           INTERSTATE TRAVEL FOR WORK
10      Luis Alfonso Bustamonte,

11                Defendant.

12           Luis Alfonso Bustamonte, through Counsel, respectfully requests permission to allow hi

13   to travel out of the state of Arizona for work. The reason for the travel would be because he is a

14   self-employed professional truck driver, who needs to drive loads across state lines in order to

15   maintain his employment.

16           ///

             //
17
             /
18

19

20

21

22

23

24
         Case 4:20-mj-00484-N/A-EJM Document 11 Filed 08/07/20 Page 2 of 2



1           Christopher Currant, Assistant United States Attorney, does object to this modification.

2    Pretrial Services officer Cristina Verdugo has no objection Mr. Bustamonte leaving the state as a

3    truck driver as long as he communicates when and where he is traveling and provides bills of

     lading upon request.
4
                            Respectfully Submitted this 7th day of August, 2020
5
                                                 NELSON-MELBY LAW
6

7

8
                                                   Guenevere Nelson-Melby
9                                                  Attorney for Defendant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
